DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-43 and 49-65) and species (the expression cassette in claim 1) in the reply filed on 10/7/22 is acknowledged.
Applicant states that claims 1, 5-13, 16-18, 23-25, and 27-65 encompass the elected species.  Claims 44 and 46-48 were linking claims.
Upon further consideration, group II is now considered drawn to a non-elected species because CRISPR-Cas system in claim 44 and Zinc-finger nuclease or TALEN in claim 45 are directed to enzymes used in gene editing.  Claim 44 is a genus claim embracing these species.  Claims 44 and 46-48 were drawn to the elected species and examined.
In view of a search of the prior art, claim 2 and claims dependent therefrom, claim 45 and claims 66-67 are rejoined with the elected invention/species and examined. 
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/7/22.



Claim Objections
Claim 48 is objected to because of the following informalities:  the letter ‘o’ line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 22-24, and 27-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a cassette comprising a globin gene or a functional portion thereof operably linked to a beta-globin locus control region (LCR).
Claim 27 further limits the globin gene to a beta-globin gene, gamma-globin gene, and omega-globin gene.  Claims 30-32 further limit the globin gene to wild-type or non-wild-type human beta-globin gene.
In view of the prior art of record and the description in the specification, the skilled artisan could not envision that the applicant had possession of the genus of expression cassettes.  The claimed invention embraces a large number of globin genes or portions thereof.  The gene could be from any mammal, including humans.  Paragraph 91 provides a definition for the term ‘functional portion’ and indicates the claimed product reads on a large number of portions.  While the skilled possesses the knowledge of the globin genes set forth in claim 27, the prior art and the specification does not describe a sufficient number of species to represent the genus of globin genes or a functional portion thereof.  Other than human beta-globin, the applicant does not describe any other globin gene or portion thereof whose sequence is not identical to the full-length protein but retains the same function as the full-length protein, polypeptide or nucleic acid.  The human beta-globin is not considered to represent the genus of globin genes or portions thereof.  The skilled artisan would have to further experiment with other globin genes or portions thereof to determine which sequences meet the functional limitations of the claimed product.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of a globin gene or a function portion thereof claimed in claims 1-20, 22-24, and 27-65 as of the effective filing date sought in the instant case. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-52, 55-56, 59-60, 63-64, and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention embraces a targeted delivery system comprising an engineered nuclease comprising an expression cassette comprising a globin gene or a functional portion thereof operably linked to a beta-globin LCR.  
The invention is very broad and the system embraces zinc-finger, meganuclease, TALEN, CRISPR-Cas or CRISPR-CPf1 complex.  At the time of the effective filing date, a person of skill in the art could make and use the complex in an editing method in a cell.  However, the product embraced by the claimed could not be used in the method because the product does not appear to be operable.  The specification contemplates the claimed product and using the product, but does not provide a working example.  The prior art of record does not teach how to make and use the claimed product.  The skilled artisan would look to the specification for how to use the product.  The applicant does not teach how the product is made.  It is unclear how the nuclease or nucleic encoding the nuclease are linked to the expression cassette.  The as-filed specification does not teach how to make and use the product.  Claims 55 and 56 recite a cell comprising the composition, but the applicant does not teach how to use the composition in a cell.  A CRISPR spacer is transcribed into short RNA sequences capable of guiding the complex to matching sequences of DNA.  The CRISPR-Cas complex can use a gRNA designed to lead them to their DNA targets.  The specification does not teach how to the cassette is inserted into a genome of a cell.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the claimed invention.   
Claim 67 is directed to a method of administering cells transduced with the vector of claim 39, but there is no method set to complete the method.  The claim is not enabled because the claim does indicate how to use the method.  Suggest adding a method step to teach the skilled artisan how to use the method.

Claim Rejections - 35 USC § 101
Claims 53-60 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 53-60 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of the term “cell” embraces a human cell or a human.  Suggest amending the claim to recite ‘An isolated cell’ to overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8, 9, 11-20, 22-24, 27-43, 53, 54, 57-58, 61, 62, and 65-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of copending Application No. 15/449,416 (reference application).  A notice of allowance was mailed on 10/27/22 in ‘416.  Although the claims at issue are not identical, they are not patentably distinct from each other because an expression cassette comprising an insulator and a globin gene operably linked to a beta-globin locus control region (LCR).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, 22-24, and 27-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadelein et al. (WO 2016/037138).  ‘138 discloses a vector (lentivirus) comprising an expression cassette comprising one or more insulators and allows for expression of a globin gene (e.g., a human beta globin gene).  See pages 1-10, 35-64, and 108-120.  The cassette comprises a globin gene linked to a beta-globin LCR.  The globin gene can be human beta-globin gene (human betaA-globin gene encoding a threonine to glutamine mutation at codon 87.  Dnase I hypersensitive site-2 (HS2) may have non-erythroid activity exposing patients to the risk of insertional oncogenesis as seen with non-specific expression vectors.  The LCR region does not comprise a DNase I hypersensitive site-2 (HS2) region or a core sequence of HS2 (SEQ ID NO: 20 in claim 7 is 100% identical to SEQ ID NO: 20 in instant claim 3).  The beta-globin LCR region can comprise a HS1 region (SEQ ID NO: 3), HS2 region (does not comprise a core sequence of HS2 region (the region can comprise a sequence that consists of nucleotides 46-860), HS3 region (SEQ ID NO: 5), and a HS4 region that does not comprise SEQ ID NO: 50 or 51 and is less than about 850bp (the region can comprise a sequence that consists of nucleotides 115-868 of SEQ ID NO: 6).  See SEQ ID NOs: 8 and 9 and pages 46-48 in ‘138.  The HS2 region comprises a length of about 850bp (pages 44 and 50-53).  The cassette can further comprise a beta-globin promoter and a human beta-globin enhancer.  The cassette can further comprise at least one erythroid-specific enhancer (SEQ ID NO: 13).  The cassette can comprise at least one insulator comprising SEQ ID NO: 18 and at least an insulator (SEQ ID NOs: 18 and 1, respectively).  The cassette comprising nucleotide sequence set forth in SEQ ID NO: 11 or SEQ ID NO: 12 (SEQ ID NO: 11 or 12 in ‘138).  The vector can comprise a WPRE in the 3’ LTR of the vector.  The vector can comprise nucleases or CRISPR-Cas systems.  
A cell can comprise the vector and the cell can be delivered to a subject to treat hemoglobinopathy in the subject.  Claim 126 of ‘138 recites the method in claim 67.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Antoniou et al. (US 6,797,494, cited on an IDS) taken with Sadelein et al. (WO 2016/037138).
‘494 teaches an expression cassette comprising a globin gene operably linked to a beta-globin LCR.  The LCR can comprise a HS3 region and does not comprise a core sequence of HS2 region, a core region of HS1 region or a core sequence of HS4.
‘494 does not specifically teach expression cassette comprising at least one erythroid-specific enhancer.
However, at the time of the effective filing date, ‘138 teaches an expression cassette comprising a globin gene operably linked to a beta-globin LCR (paragraph 12), an expression cassette comprising at least one insulator.  The cassette can further comprise at least one erythroid enhancer.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘494 taken with ‘138, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to apply the erythroid-specific enhancer to provide beta-globin expression in a tissue-restricted manner.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
Claim 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Levasseur et al. (Blood Vol. 102, pages 4312-4319, 2003) teach a lentiviral vector comprising a human beta-globin gene comprising a HS4 region that is 954 bp (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635